DETAILED ACTION
This is on the merits of Application No. 16/570234, filed on 09/13/2019. Claims 1-20 are pending. Claims 8-14 and 20 are withdrawn. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/13/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.


	Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 01/25/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clutch plate and disconnect clutch must be shown or the feature(s) canceled from the claim(s). It is suggested applicant rename the clutch plate to a piston plate and the disconnect clutch to a lockup clutch in the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 states “a second seal sealingly connecting the compensation plate with the turbine hub while allowing relative axial movement therebetween.” It is unclear how axial movement of the compensation plate could be allowed. If compensation plate 46 were allowed to axially move, pressure introduced into chamber 28 would push the compensation plate away from the piston plate and the clutch would not engage.
Claims 5-6 are rejected for being dependent on a rejected claim.

Claim 7 states “wherein the turbine hub has an axial end that is closed having no apertures extending axially therethrough to provide a closed axial boundary for the turbine.” A review of the specification and drawings show element 38 as this axial end. However, axial end 38 has aperture 52 which allows fluid to pass through. Therefore, it is unclear how the axial end has no apertures extending axially therethrough.
Claim 16 is rejected for similar reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2015/0362052 to Frait.
Frait discloses:
(Claim 1) A four-pass torque converter (Figs. 2-3) comprising: a cover (12) configured to rotate about a central axis; a turbine hub (18) configured to rotate about the central axis: a clutch plate (66) configured to slide axially relative to the turbine hub to selectively open and close a disconnect clutch (60, 64); a compensation chamber (80) at least partially bound by one side of the clutch plate: and an apply chamber (68) at least partially bound by an opposite side of the clutch plate relative to the compensation chamber, wherein an application of pressurized fluid in the apply chamber moves the 
(Claim 2) wherein the first fluid channel extends in a direction generally parallel to the central axis (Fig. 3 element 82).
(Claim 3) wherein the first fluid channel and the second fluid channel radially overlap (Fig. 3 70 and 82 radially overlap).
(Claim 15) A torque converter (Fig. 2) comprising: a cover (12); a turbine (44); a turbine hub (18) non-rotatably coupled or integrally formed with the turbine; a clutch plate (66) configured to slide axially along to the turbine hub to selectively open and close a disconnect clutch (50); a first pressure chamber (80) at least partially bound by a first side of the clutch plate; and a second pressure chamber (68) at least partially bound by a second side of the clutch plate; wherein the turbine hub includes: a first fluid channel (82) extending axially therethrough configured to supply fluid to the first pressure chamber, and a second fluid channel (70) extending radially therethrough and configured to supply fluid to the second pressure chamber.
(Claim 17) wherein the first fluid channel and the second fluid channel radially overlap (Fig. 3 70 and 82 radially overlap).

Allowable Subject Matter
Claims 4 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5441135 discloses a three-pass torque converter.
US 2012/0118694 discloses a three-pass torque converter.
US 2013/0056319 discloses a four-pass torque converter.
US 2014/0076680 discloses a four-pass torque converter.
US 2015/0008086 discloses a four-pass torque converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TIMOTHY HANNON/Primary Examiner, Art Unit 3659